TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00220-CV


                         University Interscholastic League, Appellant

                                                v.

                              Nicholas Cordell Larsen, Appellee


              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-20-001053, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               The parties have filed an agreed motion to dismiss appeal. They state that they

have reached a settlement and request that this Court set aside the trial court’s judgment without

regard to the merits and remand the case to the trial court for rendition of judgment in

accordance with the parties’ settlement. They have attached a copy of the parties’ settlement

agreement to their motion. Accordingly, we grant the parties’ motion. We set aside the trial

court’s judgment without regard to the merits and remand the case to the trial court for

rendition of judgment in accordance with the parties’ settlement agreement. See Tex. R. App.

P. 42.1(a)(2)(B).
                                                ____________________________________
                                                Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Vacated and Remanded on Joint Motion

Filed: August 18, 2022




                                            2